Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered April 27, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that it was improper for the court to permit him to be impeached by his prior statements without ruling on their voluntariness is without merit, since there is neither claim nor evidence of coercion (People v Nieves, 199 AD2d 97, lv denied 83 NY2d 856). Concur—Murphy, P. J., Sullivan, Kupferman, Ross and Williams, JJ.